REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art is, individually, US Patents 5,091,223 (hereafter ‘223) & 5,209,788 (hereafter ‘788) and US PG Pubs 2004/0104122 (hereafter ‘122); 2010/0261024 (hereafter ‘024); 2014/0360630 (hereafter ’630); & 2018/0057946 (hereafter ’946).
‘223 is directed towards a process of treating a zinc-plated steel substrate with a composition comprising Ni or Co ions and amino acids, such as alanine or aspartic acid, as complex agents the Ni or Co ions (abstract & col. 2, lines 19-47). The Examiner notes that a complexing agent and Ni or Co ions with counter ions does not read on, teach or suggest a composition consisting of the claimed amino acids with an optional base or acid.
 ‘788 is directed towards a water-based passivating composition comprising an amino compound and a metal compound selected from IIIB and IVB metals (see abstract). The Examiner notes that the instant claims exclude IIIB and IVB metal compounds from the composition, nor does ‘788 provide a teaching or suggestion for substituting different metals for the required IIIB and IVB metal compounds. Thus, it is apparent that ‘788 does not read on, teach or suggest a composition consisting of the claimed amino acids with an optional base or acid which does not comprise IIIB or IVB metal compounds.
‘122 is directed towards passivating zinc plated steel surfaces (title & abstract) by contact said surfaces with a hydroxyl benzoic acid and treating tin surfaces with an amino acid (abstract). The Examiner notes that the zinc plated steel treatment and the tin treatment are taught as distinct inventions and there is no teaching in ‘122 to suggest combining or substituting one treatment for the other for the alternate metals. Thus, it is apparent that ‘122 does not teach or suggest treating a zinc-plated steel surface with a composition consisting of an amino acid and water with an optional base or acid.
‘024 is directed towards surface treated galvanic steel (title & abstract) and discloses treating said surface with a benzoic acid, glutamic acid, anisidines, glycine, and quinolinols and water (abstract & ¶ 51). The Examiner notes that glutamic acid & glycine do not read on the claimed amino acids and thus ‘024 does does not teach or suggest treating a zinc-plated steel surface with a composition consisting of one of the claimed amino acids and water with an optional base or acid.
’630 is directed towards pretreating zinc surfaces (title) with a composition consisting at least 0.1 g/L of iron ions, an amino acid, and water (¶s 11-14 & 19) to perform a ferrization process to produce an iron layer on the zinc surface (abstract). The Examiner notes that the instant claims recite that the composition comprises “less than 0.005 g/L of iron ions” whereas ’630 requires iron ions as an essential part of the composition and recites a minimum of 0.1 g/L and preferably at least 2 g/L, i.e. at least 20 times and preferably at least 400 times the claimed maximum, and there is no teaching or suggestion to use such a low concentration. Thus, it is apparent that ‘630 does not teach or suggest treating a zinc coated steel substrate with a composition consisting of an amino acid, water, and optionally an acid or base in which the aqueous solution is free of compounds comprising a metal form the group IIIB or the group IVB and comprising less than 0.005 g/L of iron ions.
‘946 is directed towards a conversion coating (title) comprising at least one of a zirconium oxide or hafnium oxide and a chelating agent (abstract) in which the chelating agent can be aspartic acid (¶ 21). ‘946 does not teach or suggest the claimed subject matter because the instant claims exclude Zr and Hf from the composition.
Thus, it is apparent that there is no teaching or suggestion in the prior art to treat a zinc coated steel substrate with a composition consisting of one of the claimed amino acids, water, and optionally an acid or base in which the aqueous solution is free of compounds comprising a metal form the group IIIB or the group IVB and comprising less than 0.005 g/L of iron ions when considered with the rest of the limitations. Nor is there any teaching or suggestion to combine any of the above teachings to arrive at the claimed limitations. Thus, the claims are allowable over the prior art when considered with all of their individual limitations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M MELLOTT whose telephone number is (571)270-3593.  The examiner can normally be reached on 8:30AM-4:30PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James M Mellott/Primary Examiner, Art Unit 1712